UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 11-K (Mark One) þANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR rTRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-27385 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: INTERACTIVE INTELLIGENCE, INC. 401(k) SAVINGS PLAN B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: INTERACTIVE INTELLIGENCE, INC. 7601 Interactive Way Indianapolis, Indiana REQUIRED INFORMATION Item 4.The Plan’s financial statements and schedule have been prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”). To the extent required by ERISA, the Plan’s financial statements have been examined by independent accountants, except that the “limited scope exemption” contained in Section 103(a)(3)(C) of ERISA was not available. Such financial statements and schedule are included in this Annual Report on Form 11-K in lieu of the information required by Items 1-3 of Form 11-K. Table of Contents Page Financial Statements and Exhibits (a) Financial Statements: Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Benefits as of December 31, 2008 and 2007 4 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2008 5 Notes to Financial Statements 6 (b) Supplemental Schedule: Schedule H, Line 4i - Schedule of Assets (Held At End of Year) - December 31, 2008 12 (c) Signatures 13 (d) Exhibits 14 See Exhibit Index Supplemental schedules other than those listed above havebeen omitted due to the absence of conditions under which they are required. - 2 - Report of Independent Registered Public Accounting Firm Plan Administrator Interactive Intelligence, Inc. 401(k) Savings Plan: We have audited the accompanying statements of net assets available for benefits of the Interactive Intelligence, Inc. 401(k) Savings Plan as of December 31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2008. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2008 and 2007, and the changes in net assets available for benefits for the year ended December 31, 2008 in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule, Schedule H, Line 4i-Schedule of Assets (Held at End of Year) as of December 31, 2008, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan's management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG
